Board of Tax Appeals, Nos. 97-D-714 and 97-D-715. This cause is pending before the court as an appeal from the Board of Tax Appeals. Upon consideration of appellants’ motion for appeal no to be dismissed for failure to file appellants’ merit brief,
IT IS ORDERED by the court that the motion for appeal not to be dismissed be, and hereby is, granted.
IT IS FURTHER ORDERED by the court that this case shall be dismissed for want of prosecution if appellants’ motion to remand is not filed by September 22, 2000.